La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Nos corresponde determinar en qué circunstancias existe una violación a la Ley para Regular las Operaciones de Establecimientos Comerciales, Ley Núm. 1 de 1ro de diciembre de 1989, según enmendada, 29 L.P.R.A. see. 301 et seq. (en adelante la Ley de Cierre), a la Ley Antimono-polística y sobre Restricciones al Comercio, Ley Núm. 77 de 25 de junio de 1964, según enmendada, 10 L.P.R.A. see. 257 et seq. (en adelante Ley de Monopolios), y al Regla-mento sobre Competencia Justa Núm. VII, Reglamento Núm. 2648 del Departamento de Justicia de 29 de mayo de 1980 (en adelante Reglamento sobre Competencia Justa) cuando se trata de un negocio mixto donde se realizan con-juntamente transacciones comerciales de productos exen-tos y productos no exentos. Resolvemos que en estos casos es necesario probar no sólo que se abrió el establecimiento comercial durante las horas proscritas, sino que, además, se vendieron los artículos no exentos. Así lo resolvimos re-cientemente en E.L.A. v. Frig. y Alm. del Turabo, Inc., 155 D.P.R. 27 (2001). Cabe señalar, además, que las barreras físicas para separar las distintas áreas no constituyen las únicas precauciones que el negocio puede adoptar para evi-tar las operaciones no exentas durante horas de cierre.
*590i — 1
Mediante la Resolución de 9 de marzo de 2000, el De-partamento de Asuntos del Consumidor (en adelante D.A.Co.) determinó que el Sr. Lucas Malavé, h/n/c Super-mercado Jardines de Caparra, había violado el Art. 5 de la Ley de Cierre, 29 L.P.R.A. see. 304, el Art. 3(a) de la Ley de Monopolios, 10 L.P.R.A. sec. 259(a), y el Reglamento sobre Competencia Justa. Dicha violación consistió en haber abierto al público las puertas de su negocio el domingo 21 de agosto de 1994 a las 8:10 de la mañana.(1) Por dicha violación se le impuso al señor Malavé una multa adminis-trativa de diez mil dólares ($10,000), más el pago de dos mil dólares ($2,000) en concepto de honorarios de abogado a favor de la Oficina de Asuntos Monopolísticos. Además, se le ordenó cesar y desistir de incurrir en la práctica antes referida.
La posición del Departamento de Justicia era y es que a la fecha de los hechos el Supermercado Jardines de Capa-rra operaba como un solo negocio que tenía una panadería y un supermercado. Los hechos que apoyaron las determi-naciones de D.A.Co. se fundamentaron principalmente en el escueto testimonio vertido en la vista administrativa por el agente del Negociado de Investigaciones Especiales del Departamento de Justicia, el Sr. Ismael Cintrón Cintrón.
Este declaró que para la fecha de los hechos, el domingo 21 de agosto de 1994, como parte de una investigación so-bre posibles violaciones a la Ley de Cierre, se personó al negocio conocido como Supermercado Jardines de Caparra, cuyo dueño era el señor Malavé. Frente a este negocio ha-bía un estacionamiento y, al lado, una panadería y una *591agencia hípica. Dentro del negocio había un área de varias góndolas con productos propios de supermercado, un área para carnicería y otra a la izquierda para una panadería. Continuó declarando que no había divisiones entre las áreas en que estaban estos distintos tipos de negocios. Al entrar observó que una de las cajas estaba abierta y había personas comprando. No especificó qué tipo de productos compraban ni entró a la panadería, aunque pudo ver que estaba abierta. Declaró que no sabía si allí vendían café. Tampoco compró producto alguno. De su escueto testimo-nio se puede colegir con meridiana claridad que aparente-mente estuvo muy poco tiempo en el negocio. En sus pro-pias palabras: “Entré a dicho supermercado encontrando una de las cajas abiertas y personas comprando en él .... Luego ese mismo día, o sea, me retiré y seguí realizando otras investigaciones.”
Según se desprende de los documentos que obran en el expediente y la Resolución del D.A.Co., los ingresos del ne-gocio se rendían en una sola planilla y los informes trimes-trales de salarios pagados a los empleados se sometían en conjunto. En la semana de 21 de agosto de 1994 la nómina estaba compuesta por trece empleados. El día de los hechos dos empleadas, Elisa Ayala y Desiré Salas, poncharon sus tarjetas de trabajo a las 7:30 y 8:00 de la mañana, respectivamente. Seis de los empleados estaban en la nó-mina rotulada “bakery” (panadería). Dos de las empleadas que aparecían en la nómina de “bakery” también aparecían en las tarjetas ponchadas de los empleados como cajeras, no bajo “bakery”. Las cuatro empleadas restantes estaban tanto en las nóminas como en las tarjetas ponchadas bajo “bakery”.
Abase de estos hechos, el D.A.Co. acogió la posición del Departamento de Justicia y determinó que el Supermer-cado Jardines de Caparra era un solo negocio y que, como el señor Malavé no logró probar que existían dos negocios, o sea, una separación entre el supermercado y la panade-*592ría-cafetería, al abrir al público un domingo antes de las 11:00 de la mañana había violado la Ley de Cierre, la Ley de Monopolios y el Reglamento de Competencia Justa. En otras palabras, en el caso de autos, para probar una viola-ción a estas leyes, bastó con aportar prueba de que se ren-día una sola planilla, que los informes trimestrales de sa-lario se presentaban conjuntamente, que se podía entrar en todas partes del negocio, que se abrió el negocio antes de las 11:00 de la mañana y que algunos clientes compra-ron algunos productos, sin que se especificase si se trataba de productos exentos, los de la panadería (pan, café y otros productos), o no exentos, esto es, los del supermercado propiamente. Lo clave para el D.A.Co. era que siendo un solo negocio, se abriera al público antes de las 11:00 a.m.
Inconforme con la determinación del D.A.Co., el señor Malavé presentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). Argüyó que erró el foro administrativo al concluir que la panadería-cafetería y el supermercado eran un solo nego-cio y al determinar que la actividades comerciales que rea-lizaba el negocio no estaban exentas de cumplir con la Ley de Cierre. Dicho tribunal, el 13 de octubre de 2000, emitió una resolución mediante la cual resolvió que el señor Malavé no logró demostrar que la determinación del D.A.Co. había sido arbitraria, irrazonable y carente de base racional alguna, por lo tanto, se sostenía la conclusión de que la panadería-cafetería y el supermercado eran un solo negocio, por lo que al abrir un domingo a las 8:10 de la mañana, el señor Malavé había incurrido en una violación a la Ley de Cierre, la Ley de Monopolios y el Reglamento de Competencia Justa. En consecuencia, confirmó la deter-minación de D.A.Co.
Denegada la solicitud de reconsideración, el señor Malavé acudió en certiorari ante nos y planteó que el foro apelativo erró: (1) al determinar que existía evidencia sus-*593tancial para concluir que había violado la Ley de Cierre, la Ley de Monopolios y el Reglamento de Competencia Justa, y (2) al concluir que los negocios que éste tenía eran uno solo porque los ingresos provenientes de éstos los tributaba en la misma planilla de contribución sobre ingresos. Deci-dimos revisar y expedimos el recurso.
HH
Las disposiciones estatutarias pertinentes que regulan las operaciones de los establecimientos comerciales contienen un lenguaje peculiar al referirse a lo que pueden o no pueden hacer dichos establecimientos durante el horario y los días a que hacen referencia. A manera de ejemplo, en el Art. 5 de la Ley de Cierre, 29 L.P.R.A. see. 304, se expresa que ellos “podrán abrir al público”; de otra parte, en el último párrafo del inciso (n) del Art. 6 de dicha ley, 29 L.P.R.A. sec. 305(n), se habla de la realización de “operaciones cubiertas por las excepciones de esta sección” y, a renglón seguido, se expresa que en los casos allí especificados el establecimiento “podrá realizar solamente las operaciones exentas”, etc.
De dicha fraseología se puede inferir que el legislador, al autorizar o prohibir actividades, se refiere a operaciones de venta de artículos. Debido a ello es que en E.L.A. v. Frig. y Alm. del Turabo, Inc., supra, expresamos que en situaciones de negocios que se dedican tanto a la venta al por mayor como a la venta al detal —situación regulada por el citado Art. 6— “puede[n] abrir sus puertas antes de las 11:00 a.m., lo que no puede hacer es vender productos al detal [no exentos] antes de dicha hora”. (Enfasis suplido.) Ello aplica a establecimientos como el del caso de autos, que tienen en un mismo lugar operaciones exentas y no exentas.
Como vemos, la Ley de Cierre dispone la posibilidad de que en un mismo establecimiento comercial se rea-*594licen actividades comerciales exentas conjuntamente con otras no exentas. Bajo estas circunstancias, el estableci-miento comercial podrá operar sin las restricciones im-puestas por la Ley de Cierre todo lo relacionado con las actividades económicas exentas. Esta fue precisamente la situación del señor Malavé. Éste mantenía en el mismo establecimiento comercial una panadería-cafetería (un ne-gocio exentoX2) y un supermercado (un negocio no exento).
Por otra parte, en su Art. 6 la Ley de Cierre le impone al dueño del establecimiento comercial, que realiza actividades comerciales mixtas, la obligación de tomar todas las precauciones que sean necesarias para impedir el acceso al público consumidor al área restringida y así evitar que se realicen operaciones no exentas durante las horas de cierre establecidas por ley.
En el caso de autos tanto el D.A.Co. como el Tribunal de Circuito resolvieron que la falta de precauciones quedó de-mostrada ya que el agente Cintrón Cintrón declaró que los clientes recorrían todo el establecimiento comercial libremente. Además, entendieron que para infringir el Art. 5 de la Ley de Cierre, supra, basta “con establecer que el área no exenta estaba abierta o expuesta al público fuera de las horas permitidas”. En otras palabras, no hay que probar que se vendieron o vendían productos no exentos durante las horas proscritas por la Ley de Cierre. Este en-foque es equivocado y va contra lo resuelto en E.L.A. v. Frig. y Alm. del Turabo, Inc., supra. El Estado, al encausar a dichos establecimientos, tiene que aportar prueba directa o circunstancial de que se incurrió en la práctica prohibida de venta.
El D.A.Co. y el Tribunal de Circuito parecen en-*595tender, además,“que las únicas precauciones aceptables al amparo del citado Art. 6 son las separaciones físicas, pues es la falta de éstas las que sirvieron de base a la violación a la Ley de Cierre. Ahora bien, el Art. 6, supra, además de advertirle al dueño de un negocio mixto que debe tomar precauciones necesarias para que no ocurra la venta de productos no eventos, también dispone específicamente que .=
../el Secretario del Trabajo y Recursos Humanos tendrá facul-tad para vigilar y requerir el cumplimiento de esta disposición y señalará por reglamento las precauciones que deberán obser-varse en la situación aquí prevista. (Énfasis suplido.)
A pesar de que esta disposición se adoptó en 1989, el Secretario del Trabajo y Recursos Humanos aún no ha aprobado reglamento que indique cuáles deberán ser las precauciones que han de observarse con respecto a este particular. En ausencia de reglamentación que disponga las medidas que se considerarán como precauciones nece-sarias y apropiadas para evitar, en los negocios mixtos, las operaciones no exentas durante las horas de cierre, resulta indispensable evaluar en cada caso la efectividad de las medidas tomadas por dicho negocio, ya fueren divisiones físicas o una política comercial, rigurosamente instrumen-tada, de no vender artículos no exentos durante las horas prohibidas. No basta con que no haya divisiones físicas para que se determine que se ha violado la ley por no haber adoptado las precauciones necesarias y apropiadas, espe-cialmente cuando no se ha probado la venta de algún pro-ducto no exento. Después de todo, una política de no venta estrictamente implementada puede resultar mucho más efectiva que una división física, no cumplimentada con una política de no venta.
Así pues, resolvemos que para probar una infracción a la Ley de Cierre se requiere prueba directa o circunstancial de que efectivamente se realizó la venta de productos no exentos durante las horas prohibidas. Des-*596pués de todo, la Ley de Cierre tiene como propósito no solo proteger a los trabajadores que laboran los domingos y días feriados predeterminados por ley, sino también proteger a los pequeños y medianos comerciantes de la competencia de las grandes cadenas comerciales.(3) Se protege contra la competencia de las grandes cadenas a los pequeños y me-dianos comerciantes, cuando efectivamente se impiden las ventas de productos no exentos durante las horas prohibidas.
Además, resolvemos que hasta que el Secretario del Trabajo y Recursos Humanos no determine, mediante reglamento, cuáles son las precauciones necesarias que los negocios mixtos deben tomar para evitar la venta de productos no exentos, cada caso deberá evaluarse a la luz de sus hechos particulares para determinar si las medidas adoptadas son adecuadas o no.
A la luz de la normativa expuesta, analicemos el caso de marras.
HH HH HH
El D.A.Co. determinó que se violó la Ley de Cierre porque se abrió al público, a las 8:10 de la mañana, un solo negocio, compuesto de un supermercado, una panadería y una carnicería. Esta fue la posición adoptada por el Departamento de Justicia. El Tribunal de Circuito avaló esta conclusión. Todos se equivocaron en su análisis. En E.L.A. v. Frig. y Alm. del Turabo, Inc., supra, pág. 35, ex-presamos que no debíamos “aplicar los términos de esta ley de manera rígida e inflexible”. Reiteramos lo resuelto en dicho caso: los negocios mixtos pueden “abrir sus puertas los domingos antes de las 11:00 a.m. Lo que nopuede[n\ ha-*597cer es vender productos [no exentos] antes de dicha hora”. (Énfasis en el original suprimido y énfasis suplido.) Id., págs. 35-36.
Como ya expresáramos, el caso ante nos trata de un negocio mixto, donde se venden productos exentos (una pa-nadería-cafetería) y no exentos (un supermercado) que abrió al público consumidor un domingo antes de las 11:00 de la mañana. De la prueba creída por el D.A.Co. no surge que hubieran barreras físicas para separar un área de otra. Tampoco surge que se hubieran vendido productos no exentos. El Departamento de Justicia no aportó la prueba necesaria, ni directa ni circunstancial, para que el D.A.Co. pudiese hacer este análisis. Bajo estas circunstancias, no se probó que el señor Malavé hubiese violado la Ley de Cierre.
En vista de todo lo anterior, se revocan tanto la Resolu-ción del Tribunal de Circuito de Apelaciones como la del D.A.Co., y se desestima la querella presentada contra el señor Malavé.
El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Rivera Pérez. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente, a la cual se unieron los Jueces Aso-ciados Señores Hernández Denton y Corrada Del Río.
— O —

(1) Cabe señalar que no fue hasta tres años más tarde que se presentó la que-rella ante el Departamento de Asuntos del Consumidor (en adelante D.A.Co.). Nos preocupa que en un caso de esta naturaleza el Departamento de Justicia haya tar-dado tres años en presentar la querella. Esta tardanza puede dificultarle al quere-llado el poder desarrollar una defensa efectiva. Para una crítica sobre la práctica del Departamento de Justicia de no presentar las querellas de esta naturaleza pronta-mente, véase E.L.A. v. Frig. y Alm. del Turabo, Inc., 155 D.P.R. 27, 39 esc. 10 (2001).


(2) El Art. 6(d) de la Ley para Regular las Operaciones de Establecimientos Comerciales (en adelante Ley de Cierre), 29 L.P.R.A. sec. 305(d), específicamente dispone que no estarán sujetos a las disposiciones de apertura y cierre de dicha ley, los establecimientos comerciales “dedicados principalmente a la elaboración de ali-mentos y venta directa al público de comidas confeccionadas u otros alimentos, in-cluyendo ... panaderías ...”.


(3) Informe de la Comisión Especial sobre el Estudio de la Ley de Cierre de la Cámara de Representantes de Puerto Rico sobre el P. de la C. 819 de 25 de octubre de 1989.